Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment dated 11/11/19 has been entered. Claims 3-7 have been amended. Claims 8-12 have been newly added. This leaves claims 1-12 currently pending and active.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the limitation “from a surface layer side” but do not define what the ‘surface layer’ is or where it is in relation to any other layers. E.g. is the first hardcoat layer also the surface layer? Or is the transparent resin film a surface layer? For purposes of examination, any given layer that is the outermost layer in a stack will be considered the ‘surface layer.’
Claim 2 recites in part “where the first hard coat layer is formed from a coating material that contains (A) […], and (B) a water repellent agent while containing no inorganic particles […].” It is unclear from the location and use of punctuation, such as commas, if the entirety of the coating material is supposed to be without inorganic particles, or if only the water repellent agent must be without inorganic particles. As claim 1 clearly requires the entire coating to lack inorganic particles, this will be the interpretation also utilized for claim 2.
Claim 3 recites the limitation "a first hard coat" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this the same first hard coat from claim 1, or if this is defining a new/additional ‘first hard coat.’ For purposes of examination, the ‘a first hard coat’ of claim 3 will be considered to be the same as the ‘a first hard coat’ of claim 1.
Claim 3 recites the limitation "a transparent resin film layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this the same transparent resin film layer from claim 1, or if this is defining a new/additional ‘transparent resin film layer.’ For purposes of examination, the ‘a transparent resin film layer’ of claim 3 will be considered to be the same as the ‘a transparent resin film layer’ of claim 1.
Claim 3 recites the limitation “a first hard coat, a third hard coat, and a transparent resin film layer.” The claim is indefinite as there is no explicitly claimed second hard coat; that is, the meets and bounds of the claim are unclear because it is unclear if a second hard coat layer is required or not alongside the first and third hard coat layers, or if the unnamed second layer is the transparent resin film layer. For purposes of examination, the unnamed second layer will be considered to be the transparent resin film layer.
Claim 8 recites the limitation "a first hard coat" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this the same first hard coat from claim 1, or if this is defining a new/additional ‘first hard coat.’ For purposes of examination, the ‘a first hard coat’ of claim 3 will be considered to be the same as the ‘a first hard coat’ of claim 1.
Claim 8 recites the limitation "a transparent resin film layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this the same transparent resin film layer from claim 1, or if this is defining a new/additional ‘transparent resin film layer.’ For purposes of examination, the ‘a transparent resin film layer’ of claim 3 will be considered to be the same as the ‘a transparent resin film layer’ of claim 1.
Claim 8 recites the limitation “a first hard coat, a third hard coat, and a transparent resin film layer.” The claim is indefinite as there is no explicitly claimed second hard coat; that is, the meets and bounds of the claim are unclear because it is unclear if a second hard coat layer is required or not alongside the first and third hard coat layers, or if the unnamed second layer is the transparent resin film layer. For purposes of examination, the unnamed second layer will be considered to be the transparent resin film layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (JP 2000-052472, English translation attached), in view of Qiu et al. (US 2008/004392), in view of Kim et al. (US 2012/0168074).
Regarding claims 1, 2, 4, 5, 7, 9, 10, and 12, Inaba teaches an article with a multilayer hard coat comprising a base transparent film (Inaba para 10, 12, 49; item 10), and a first hard coat film (Inaba para 10; item 30) which is an outermost layer and may thus be considered sequentially laminated from a ‘surface layer side,’ where the hard coat film may comprise a copolymer of a polyfunctional (meth)acrylate and a polythiol (polyfunctional) polyene resin with a (meth)acrylic group (Inaba para 13). Inaba teaches that the outermost layer of the hard coat (the claimed first hard coat film) does not have any fine particles (Inaba item 30, para 25). Finally, Inaba teaches that other additives known in the art, such as those for paints, may be included in an amount of 0.01-0.5 parts by weight (mass), such as fluorine-based additives that impart leveling, anti-slip, and similar properties (Inaba para 19). 
It is further noted that the final hard coated film, not the coating mixture is what is being claimed, rendering the phrase “formed from” product-by-process type language. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Inaba is silent with respect to the fluorine agent specifically providing water-repelling properties, the sulfur content of the copolymer (A) being 0.1-12 % by mass, and a mass (weight) average molecular weight of the copolymer (A) being 5,000 to 200,000. 
Inaba and Qiu are related in the field of fluorinated leveling agents for film-forming polymers. Qiu teaches utilizing perfluoroalkyl carboxylic or sulfonic acids, where the perfluorinated aliphatic group is 2-6 carbon atoms long, to obtain the desired water and oil repellency, while reducing environmental concerns such as eliminating more efficiently from biological systems (Qiu para 4-7, 15, 18-20).
It would be obvious to one of ordinary skill in the art to utilize a short (2-6 carbon) chain perfluoroalkyl carboxylic or sulfonic acid as taught by Qiu as the fluorine agent of Inaba because the short chain perfluoroalkyl carboxylic or sulfonic acids of Qiu provide for a fluorine-based leveling, water and oil repellant agent that has decreased environmental concerns, such as eliminating more efficiently from biological systems
Inaba in view of Qiu remains silent with respect to the sulfur content of the copolymer (A) being 0.1-12 % by mass, and a mass (weight) average molecular weight of the copolymer (A) being 5,000 to 200,000.
Inaba in view of Qiu and Kim are related in the field of hard coatings utilizing multifunctional acrylates and thiols. Kim teaches the resin composition should comprise 0.1-10 parts by weight of the thiol component relative to 100 parts by weight of the resin (Kim para 49), which provides for about 0.09 to about 10.7 wt%. Kim further teaches that this amount of a thiol provides for a hard coat with suitable tack after heat curing and maintaining superior physical properties of the coating (Kim para 49). Additionally, Kim teaches a particular examples for thiols, including ethylene glycol bis(3-mercaptopropinoate) (Kim para 48) which is also recommended by Applicant in their as-published specification at paragraph 40.
Finally, Kim teaches that the weight average molecular weight of the rein should be from about 5,000 to 100,000 to yield a hard coat with processing efficiency, controlled tack, heat and photo curing efficiency, and excellent physical properties.
Examiner’s note: mass and weight for mass% or wt% and molecular weight are conventionally used interchangeably, and the Examiner has done so here.
It would be obvious to one of ordinary skill in the art to modify the thiol-containing resin of Inaba in view of Qiu to comprise about 0.1-10 parts by weight of the thiol component as taught by Kim because this would provide the coating with good tack and superior physical properties. While it is noted that the amount of thiol does not correspond directly to the amount of sulfur present, given that the thiol compounds utilized in Kim are the same as those utilized by Applicant, the amount of sulfur would be expected to overlap. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the amount of thiol component taught by Inaba in view of Qiu in further view of Kim overlaps with the instantly claimed amount of sulfur and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
It would further be obvious to one of ordinary skill in the art to control the weight average molecular weight of the claimed resin to be between about 5,000 and 100,000 because this provides the polymer with improved processing efficiency, controlled tack, heat and photo curing efficiency, and excellent physical properties. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the weight average molecular weight taught by Inaba in view of Qiu in further view of Kim overlaps with the instantly claimed mass average molecular mass and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
As the multilayer hard coat of Inaba in view of Qiu in further view of Kim is formed from the claimed copolymer of a polyfunctional acrylate and polyfunctional thiol, with the claimed molecular weight, amount of sulfur, and amount of additive, it would be expected to have the same behavior when subjected to the claimed test as the claimed film. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claims 3 and 8, Inaba in view of Qiu in view of Kim teaches a multilayer hard coat film as above for claims 1 and 2. Inaba teaches a first outer/surface-side hardcoat that is free of free of inorganic particles (Inaba para 10; item 30), a “third” hardcoat that contains particles (Inaba para 10, 16; item 20) and a base transparent resin film (Applicant’s “second” hard coat layer )(Inaba para 10, 12; item 10).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba in view of Qiu in view of Kim as applied to claims 1 and 2 above, and further in view of Yao et al. “Fluorinated poly(meth)acrylate: Synthesis and properties”.
Regarding claims 6 and 11, Inaba in view of Qiu in view of Kim teaches the claimed hard coat as above for claims 1 and 2. Qiu further specifies that the fluorinated acrylate may be cyclic or acyclic (Qiu para 4) but is silent with respect to the acryl component being a (meth)acryloyl.
Therefore, Inaba in view of Qiu in view of Kim is silent with respect to the fluorine-based water repellant agent comprising a (meth)acryloyl.
Inaba in view of Qiu in view of Kim and Yao are related in the field of fluorinated (meth)acrylic polymers. Yao teaches that fluorinated acrylic polymers possess high thermal, chemical, aging, and weather resistance; low dielectric constant, refractive index, surface energy, and flammability; as well as inertness to solvents, hydrocarbons, acids and alkalis (Yao page 6197, section 1). Yao further teaches that acryloyls in particular provide the additional benefit of being polymerizable via conventional free radical initiation (Yao page 6199, section 2.2).
It would be obvious to one of ordinary skill in the art to select a fluorinated (meth)acryloyl as taught by Yao to be the fluorinated (meth)acrylic component of Inaba in view of Qiu in view of Kim because (meth)acryloyl would provide the additional benefit of being polymerized by conventional free radical initiation. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        8/27/22

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781